DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending.
Claims 1-9 have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tame et al. (US 2013/027033) (“Tame”) in view of Ngiau et al. (US 8,967,719) (“Ngiau”).  Tame teaches a seat assembly secured to a floor in an automotive vehicle, the seat assembly comprising: a seat cushion (fig. 1: 14); a seat back (fig. 1: 13) operatively coupled to the seat cushion, the seat back movable between an upright position and a folded position (paragraph 0009); a seat track assembly including a fixed track (fig. 1: 17) adapted to be fixedly secured to the floor and a movable track (fig. 1: 18) fixedly secured to the seat cushion and slidably coupled to the fixed track; a latch mechanism (fig. 2: 70) operatively coupled between the fixed and movable tracks, wherein the latch mechanism prevents sliding movement of the movable track and is selectively unlocked from the fixed track to allow sliding movement of the seat cushion between a plurality of positions (paragraph 0043); a memory mechanism (fig. 4: 90) operable between a home position, wherein the memory mechanism is coupled and moves with the movable track, and a memory position, wherein the memory mechanism is coupled with the fixed track and defines a previously selected one of the plurality of positions (paragraph 0046); and an interlock assembly (fig. 18: 142) comprising: a hook lever (fig. 17: 145) pivotally connected to the seat cushion; an interlock slider (fig. 19: 158) coupled to the movable track for movement between a disengaged position and an engaged position; and a cable (fig. 17: 168) operatively coupled between the hook lever and the interlock lever and configured for moving the hook lever into and out of engagement with the seat back; wherein moving the seat back to the folded position actuates the memory mechanism to the memory position, thereby unlocking the latch mechanism from the fixed track to allow sliding movement of the seat cushion in a first direction away from the previously selected one of the plurality of positions to the easy-entry position; and wherein actuation of the memory mechanism to the memory position also allows the interlock lever to rotate into the engaged position to cause the cable to move the hook lever into engagement with the seat back to maintain the seat back in the folded position (paragraph 0009).
Tame does not teach wherein the interlock assembly includes an interlock lever pivotally coupled to the moveable track.  However, Ngiau teaches using a lever (fig. 3: 54) pivoted by a cable within a seat track mechanism use of levers in seat track mechanism.  Further, use of levers is considered old and well known in the art and it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to replace the slider with a lever in order to provide the same engaging/disengaging function of the interlock slider but with expected result of requiring less tension/force in the cable.  
	As concerns claim 2, Tame, as modified, teaches wherein the movable track includes an elongated slot (fig. 4: 98) extending between first and second ends, the elongated slot having a recess (fig. 6: 103) at the first end, and wherein the memory mechanism includes a memory plate (fig. 5: 92) slidably coupled to the elongated slot, the memory plate having a memory tab (fig. 5: 110) extending laterally therefrom, the memory plate is disengaged from the fixed track and the memory tab is disposed in the recess when the memory mechanism is in the home position and the memory plate is engaged with the fixed track and the memory tab is withdrawn from the recess when the memory mechanism is in the memory position (paragraph 0046).
	As concerns claim 3, Tame, as modified, teaches wherein movement of the seat cushion in a second direction opposite the first direction is blocked at the previously selected one of the plurality of positions by the memory mechanism (paragraph 0008).
	As concerns claim 4, Tame, as modified, teaches wherein the memory tab engages a curved portion of the interlock lever to rotate the interlock lever from the engaged position to the disengaged position to disengage the hook from the seat back in response to sliding movement of the seat cushion in the second direction (the combination of Ngiau with Tame teaches use of the curved end of a lever to engage the memory tab).
	As concerns claim 5, Tame, as modified, teaches wherein when the hook is disengaged from the seat back, moving the seat back from the folded position to the upright position allows the latch mechanism to engage with the fixed track and the memory mechanism to return to the home position (paragraphs 0061, 0062).
	As concerns claim 6, Tame, as modified, teaches wherein the memory tab maintains the interlock lever in the disengaged position when the memory plate is in the home position (paragraph 0059).
	As concerns claim 7, Tame, as modified, teaches wherein the latch mechanism is independently operable to disengage the latch mechanism from the fixed track when the memory mechanism is in the home position (paragraph 0008).
	As concerns claim 8, Tame, as modified, teaches wherein the hook lever is disengaged from the seat back when the interlock lever is in the disengaged position and the hook lever is engaged with the seat back when the interlock lever is in the engaged position (paragraph 0061, 0062).
	As concerns claim 9, Tame, as modified, teaches wherein the hook lever is biased (fig. 18: 154) towards engagement with the seat back and the interlock lever (fig. 19: 166) is biased towards the engaged position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636